FIRST AMENDMENT TO CREDIT AGREEMENT
 
This FIRST AMENDMENT to Credit Agreement (this “Amendment”) is entered into as
of November 8, 2010, among DUFF & PHELPS, LLC, a Delaware limited liability
company (the “Borrower”), DUFF & PHELPS ACQUISITIONS, LLC (“Holdings”), CHANIN
CAPITAL PARTNERS LLC (“Chanin”), and RASH & ASSOCIATES, L.P. (“Rash” and
together with Holdings and Chanin, each a “Guarantor” and together the
“Guarantors”), BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (as
such terms are defined in the Credit Agreement defined below), and each of the
Lenders (as defined in the Credit Agreement defined below) signatory hereto.
 
WITNESSETH:
 
WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer and the Lenders
have entered into that certain Credit Agreement dated as of July 15, 2009 (as
from time to time amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Amendment not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement), pursuant to which the L/C Issuer and the Lenders have made
available to the Borrower certain Committed Loans; and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make certain adjustments to the Consolidated Fixed Charge Coverage
definition and covenant and certain other amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.             Amendments to Credit Agreement: Restated Defined Terms.  The
following defined terms set forth in Section 1.02 of the Credit Agreement are
hereby amended and restated as follows:
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus, without duplication,
(i) Capital Expenditures, (ii) United States federal income taxes or other taxes
measured by net income paid by Holdings and its Subsidiaries and distributions
made to the holders of Equity Interests of Holdings for the payment of such
taxes and (iii) cash Restricted Payments to Persons other than another Group
Member (other than Restricted Payments described in part (ii) above or
Restricted Payments made with proceeds of a substantially concurrent sale of
Equity Interests of Holdings or DPC), in each case for the period of the four
prior fiscal quarters ending on such date, to (b) Consolidated Fixed Charges for
the period of the four prior fiscal quarters ending on such date.  The amounts
described in clauses (a)(i), (a)(ii), and (a)(iii) above for the three (3)
fiscal quarters most recently ended prior to the Closing Date for which
financial statements are available are set forth on Schedule 1.02.  For purposes
of calculating the Consolidated Fixed Charge Coverage Ratio for any four fiscal
quarter period which includes the second fiscal quarter of 2009, the following
shall be excluded: (i) Restricted Payments consisting of the redemption by
Holdings of 4,550,000 of its New Class A Units which occurred in May of 2009 and
(ii) the repayment in full on or about May 22, 2009 of all principal amounts
outstanding under the Amended and Restated Credit Agreement, dated as of July
30, 2008, among the Borrower, Holdings, the lenders and L/C issuers party
thereto and General Electric Capital Corporation as administrative agent and
collateral agent.
1

--------------------------------------------------------------------------------


 
“Consolidated Fixed Charges” means, for any period, for DPC and its Subsidiaries
on a consolidated basis, the sum for such period of (a) Consolidated Cash
Interest Charges for such period, and (b) the principal amount of Consolidated
Funded Indebtedness of such Person and its Subsidiaries permanently repaid
(other than pursuant to a refinancing) during such period.  Consolidated Fixed
Charges for the three (3) fiscal quarters most recently ended prior to the
Closing Date for which financial statements are available are set forth on
Schedule 1.03.
“Related Treasury Management Arrangement” means any Bank of America ePayables
Solution and any arrangement for the delivery of treasury management services to
or for the benefit of any Loan Party which is entered into or maintained with a
Lender or Affiliate of a Lender and which is not prohibited by the express terms
of the Loan Documents; provided that, at any time the provider of such services
ceases to be a Lender or an Affiliate of a Lender hereunder, such arrangements
shall no longer be considered “Related Treasury Management Arrangements”.
2.             Amendments to Credit Agreement: Restricted Payments.  Section
7.06(d)(v) of the Credit Agreement is hereby amended and restated as follows:
“(v) any other Restricted Payment so long as at the time such Restricted Payment
is declared or otherwise agreed to, such Restricted Payment is not specifically
prohibited hereunder, no Default or Event of Default then exists or would result
therefrom, and after giving effect thereto the Borrower remains in compliance
with the financial covenants set forth in Section 7.11 on a pro forma basis.”
3.             Amendments to Credit Agreement: Burdensome Agreements.  Section
7.09 of the Credit Agreement is hereby amended and restated as follows:
“7.09  Burdensome Agreements.  Enter into any Contractual Obligation (other than
(i) this Agreement or any other Loan Document, (ii) limits on Liens on, or sales
of, property whose acquisition, use, repair, improvement or construction is
financed with purchase money Indebtedness or Capitalized Lease Obligations (or
Permitted Refinancings thereof), (iii) Contractual Obligations governing
Indebtedness permitted hereunder, and (iv) licenses for Intellectual Property
containing customary anti-assignment provisions) that (a) limits the ability of
any Group Member to (x) make Restricted Payments to any Loan Party or to
otherwise transfer property to the Loan Parties, (y) Guarantee the Obligations
or (z) create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (z) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.03(e) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.”
4.             Amendments to Credit Agreement: Consolidated Fixed Charge
Coverage Ratio.  Section 7.11(a) of the Credit Agreement is hereby amended and
restated as follows:
“              (a)           Consolidated Fixed Charge Coverage Ratio.  Permit
the Consolidated Fixed Charge Coverage Ratio to be less than (i) as of the last
day of each fiscal quarter of DPC through and including June 30, 2010, 2.00:1:00
and (ii) as of the last day of each fiscal quarter of DPC thereafter,
1.25:1.00.”
2

--------------------------------------------------------------------------------


 
5.             Effectiveness; Conditions Precedent.  The effectiveness of this
Amendment shall be conditioned upon the Administrative Agent’s receipt of two
(2) counterparts of this Amendment, duly executed by the Borrower, the
Administrative Agent, the L/C Issuer and the Required Lenders.
6.             Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
(a)            After giving effect to this Amendment, the representations and
warranties made by the Borrower and each other Loan Party in Article V of the
Credit Agreement and in each of the other Loan Documents, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, provided, however, that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement are deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement;
(b)           This Amendment has been duly authorized, executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, except as may be limited by general principles of equity or by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally; and
(c)            After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
7.             Reaffirmation of Guaranty.  Each of the Guarantors hereby
expressly: (a) consents to the execution by the Borrower, the Administrative
Agent, the L/C Issuer and each of the Lenders of this Amendment;
(b) acknowledges that the Obligations referred to in and guaranteed by the
Guaranty include all of the obligations and liabilities owing from time to time
by the Borrower to the Administrative Agent, the L/C Issuer and each of the
Lenders, including, but not limited to, the obligations and liabilities of the
Borrower to the Administrative Agent, the L/C Issuer and each of the Lenders
under and pursuant to the Credit Agreement, as amended from time to time, and as
evidenced by the Note, as modified, extended, and/or replaced from time to time;
(c) acknowledges that such Guarantor does not have any set-off, defense or
counterclaim to the payment or performance of any of the obligations of the
Borrower under the Credit Agreement or such Guarantor under the Guaranty;
(d) reaffirms, assumes and binds itself in all respects to all of the
obligations, liabilities, duties, covenants, terms and conditions that are
contained in the Guaranty; (e) agrees that all such obligations and liabilities
under the Guaranty shall continue in full force and that the execution and
delivery of this Amendment to, and its acceptance by, the Bank shall not in any
manner whatsoever (i) impair or affect the liability of any Guarantor to the
Administrative Agent, the L/C Issuer or any of the Lenders under the Guaranty,
(ii) prejudice, waive, or be construed to impair, affect, prejudice, or waive
the rights and abilities of the Administrative Agent, the L/C Issuer or any of
the Lenders at law, in equity or by statute, against any Guarantor pursuant to
the Guaranty, and/or (iii) release or discharge, nor be construed to release or
discharge, any of the obligations and liabilities owing to the Administrative
Agent, the L/C Issuer or any of the Lenders by any Guarantor under the Guaranty;
and (f) represents and warrants that each of the representations and warranties
made by such Guarantor in any of the documents executed in connection with the
Loan remain true and correct as of the date hereof.
8.             Entire Agreement.  This Amendment, together with all the Loan
Documents and all related amendments, consents, waivers, and other similar
documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to any other party in relation to the subject matter hereof or
thereof.  None of the terms or conditions of this Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.
3

--------------------------------------------------------------------------------


 
9.             Full Force and Effect of Agreement.  Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms. 
10.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.
11.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, and shall be further
subject to the provisions of Section 10.15 of the Credit Agreement.
12.           Enforceability.  Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
13.           References.  All references in any of the Loan Documents to the
Credit Agreement (whether as “Credit Agreement” or “Agreement,” as applicable
based on the context) shall mean the Credit Agreement, as amended, supplemented
or modified hereby.
14.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, the L/C Issuer
and each of the Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
DUFF & PHELPS, LLC
as the Borrower
         
 
By:
/s/ Jacob L. Silverman      Name: Jacob L. Silverman        Title: Chief
Financial Officer              

 
 
5

--------------------------------------------------------------------------------


 
 

 
DUFF & PHELPS ACQUISITIONS, LLC
as Guarantor
           
By:
/s/ Jacob L. Silverman
   
Name:
Jacob L. Silverman
   
Title:
Chief Financial Officer
         

 

 
CHANIN CAPITAL PARTNERS LLC
as Guarantor
         
 
By:
/s/ Jacob L. Silverman     Name: Jacob L. Silverman     Title: Chief Financial
Officer          

 

 
RASH & ASSOCIATES, L.P.
as Guarantor
            By: Rash Acquisition GP, its general partner            
By:
/s/ Jacob L. Silverman
    Name:
Jacob L. Silverman
    Title:
Chief Financial Officer
         

 
6

--------------------------------------------------------------------------------


 

  BANK OF AMERICA, N.A.,
as Administrative Agent          
 
By:
/s/ Brian Peterson     Name: Brian Peterson     Title: Senior Vice President    
     




  BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer          
 
By:
/s/ Brian Peterson     Name: Brian Peterson     Title: Senior Vice President   
       